265 Wis.2d 414 (2003)
2003 WI 129
668 N.W.2d 735
Steven VAN ERDEN and Cherie Van Erden, Plaintiffs-Appellants,
v.
Joseph A. SOBCZAK, Defendant,
AMERICAN FAMILY MUTUAL INSURANCE COMPANY and City of Milwaukee, Defendants-Respondents,
BADGER MUTUAL INSURANCE, Intervenor.
No. 02-1595.
Supreme Court of Wisconsin.
Decided September 12, 2003.
*415 The Court entered the following order on this date:
A petition for review pursuant to Wis. Stat. § 808.10 having been filed on behalf of plaintiffs-appellants-petitioners, Steven and Cherie Van Erden, and considered by this court;
IT IS ORDERED that the petition for review is granted, the court of appeals' decision in this case is summarily vacated and the matter is remanded to the court of appeals for further consideration in light of this court's decision in Folkman v. Quamme, 2003 WI 116 (opinion issued July 16, 2003).